EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David D. Kalish (Reg. No. 42,706) on February 2, 2022.
The application has been amended as follows: 
Amendments to the Specification:
	Paragraph 0067 has been amended as follows:
[0067] In one example, when the tool bit 110 is being transferred between the tool mount adapter 20 and the tool holder 30, just one of the tool mount adapter 20 and the tool holder 30 are locked to the tool bit 110. During the transfer, there is no time when both the tool mount adapter 20 and the tool holder 30 are unlocked from the [[too]] tool bit 110. 

Amendments to the Claims:
1. (Currently Amended) A tool changing system for use with a robotically operated tool, the tool includes a rod with an open end that receives a tool bit, the tool changing system comprising: 
a tool mount adapter comprising: 
a housing; 
a first piston movably connected to the housing; 
a first cavity within the housing; 

a tool holder comprising: 
a body with a receptacle; 
a second piston movably mounted to the body; 
a second cavity at the body; 
the first cavity comprising a first port and a second port,
the second cavity comprising a first port and a second port,
the tool mount adapter configured to be positioned between:  (i) a tool mount adapter locked position to lock to the tool bit when fluid is introduced through the first port of the first cavity, and (ii) [[an]] a tool mount adapter unlocked position to unlock from the tool bit when fluid is introduced through the second port of the first cavity,
 the tool holder configured to be positioned between:  (a) a tool holder locked position to lock to the tool bit when fluid is introduced through the first port of the second cavity, and (b) [[an]] a tool holder unlocked position to unlock from the tool bit when fluid is introduced through the second port of the second cavity.
2. (Currently Amended) The tool changing system of claim 1, further comprising a control unit with a processing circuit configured to position the tool mount adapter between the tool mount adapter locked position and the tool mount adapter unlocked position and to position the tool holder between the tool holder locked position and the tool holder unlocked position, the control unit further configured to position at least one of the tool mount adapter and the tool holder in the corresponding locked position at all times.  

4. (Previously Presented) The tool changing system of claim 3, wherein the first piston comprises a flange that is positioned within the housing, the first piston further comprises a neck that extends through an opening in the housing, and wherein the tapered section is positioned along the neck.  
5. (Currently Amended) The tool changing system of claim 4, wherein the first piston is movable relative to the housing and remains located relative to the housing with the flange between the first and second ports of the first cavity when the tool mount adapter is in both of the tool mount adapter locked position and the tool mount adapter unlocked position.  
6. (Currently Amended) A tool changing system for use with a robotically operated tool, the tool includes a rod with an open end that receives a tool bit, the tool changing system comprising: 
an annular tool mount adapter with an open interior that receives the rod, the tool mount adapter comprising: 
a housing with a central opening that receives the rod, the housing further comprising a first port and a second port; 
a first piston movably connected to the housing, the first piston comprising: 
a body comprising a first end and a second end, the body extending through the central opening of the housing with the first end positioned within an interior of the housing and the second end positioned away from the interior of the housing, the body comprising a flange at the first end; 

the first piston movable relative to the housing between:  (i) a first position at which the tool mount adapter is in a tool mount adapter locked position, and (ii) a second position at which the tool mount adapter is in a tool mount adapter [[an]] unlocked position; 
a tool holder comprising: 
a receptacle; and 
a second piston that is movable relative to the receptacle between:  (a) a first position at which the tool holder is in a tool holder locked position, and (b) a second position at which the tool holder is in a tool holder [[an]] unlocked position.  
7. (Currently Amended) The tool changing system of claim 6, wherein the tool mount adapter is positioned in the tool mount adapter locked position to engage with a tool bit when fluid is introduced through the first port, and is positioned in the tool mount adapter unlocked position to release the tool bit when fluid is introduced through the second port.  
8. (Previously Presented) The tool changing system of claim 7, further comprising a cavity formed within the housing with each of the first port and the second port extending through the housing and into the cavity.  
9. (Currently Amended) The tool changing system of claim 6, further comprising a control unit with a processing circuit configured to position the tool mount adapter between the tool mount adapter locked position and the tool mount adapter unlocked position and position the tool holder between the tool holder locked position and the tool holder unlocked position, the corresponding locked position at all times.  
10-20. (Previously Cancelled)  
21. (Previously Presented) The tool changing system of claim 1, wherein the tapered section is positioned at a front edge of the channel.  
22. (Previously Presented) The tool changing system of claim 4, wherein the opening in the housing is smaller than a diameter of the flange.  
23. (Previously Presented) The tool changing system of claim 6, wherein the tool holder further comprises a body with a cavity, the cavity sized to hold the second piston.  
24. (Previously Presented) The tool changing system of claim 6, wherein the tool mount adapter comprises an annular shape configured to extend around the rod. 
25. (Currently Amended) A tool changing system for use with a robotically operated tool, the tool includes a rod with an open end that receives a tool bit, the tool changing system comprising: 
a tool mount adapter comprising: 
a housing with a first port and a second port; 
a first piston movably connected to the housing; 
a first cavity within the housing: 
a channel that extends through the first piston and is sized to receive the rod, the channel comprising a tapered section with a tapered width that extends along the rod: 
a tool holder comprising: 

a second piston movably mounted to the body; 
the tool mount adapter configured to be positioned between:  (i) a tool mount adapter locked position to lock to the tool bit when fluid is introduced into the first port in the housing, and (ii) [[an]] a tool mount adapter unlocked position to unlock from the tool bit when fluid is introduced through the second port in the housing; 
the tool holder configured to be positioned between:  (a) a tool holder locked position to lock to the tool bit when fluid is introduced through the first port of the body, and (b) a tool holder [[an]] unlocked position to unlock from the tool bit when fluid is introduced through the second port of the body.  
26. (Currently Amended) The tool changing system of claim 25, further comprising a control unit with a processing circuit configured to position the tool mount adapter between the tool mount adapter locked position and the tool mount adapter unlocked position and to position the tool holder between the tool holder locked position and the tool holder unlocked positioncorresponding locked position at all times.  
27. (Previously Presented) The tool changing system of claim 25, wherein the first piston comprises an annular shape configured to extend around the rod.  
28. (Previously Presented) The tool changing system of claim 25, wherein the first piston further comprises a flange that is positioned within the housing, the first piston further comprises a neck that extends through an opening in the housing, and wherein the tapered section is positioned along the neck.  
located between the first and second ports of the first cavity when the tool mount adapter is in both of the tool mount adapter locked position and the tool mount adapter unlocked position. 
30. (Previously Presented) The tool changing system of claim 28, wherein the opening in the housing is smaller than a diameter of the flange.  
31. (Previously Presented) The tool changing system of claim 25, wherein the tapered section is positioned at a front edge of the channel.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Attention is directed to, for example, U.S. Pat. No. 3,775,837 to Tomita et al.  A machining center is shown (as a whole) in Figure 1, for example.  The machining center includes a spindle head 13, which has a tool spindle 14 to which a machining tool 15 (held by a tool holder 28; see Figures 6 and 12, for example) is provided.  See Figure 1, as well as the longitudinal section view of the spindle (along line F22-F22 in Figure 1) depicted in Figure 22, as well as col. 6, lines 4-36, for example.  The machining center includes a tool magazine 22 (Figure 1) configured to hold tools to be provided to (or received from) the tool spindle 14.  See Figure 1, and see also at least col. 6, lines 24-59, for example.  Figure 9 shows a fragmentary sectional view of the tool magazine 22 in a portion adjacent to X1 in Figure 1 (per col. 4, lines 51-53, for example).  
The tool magazine 22 includes a rotary disk 27 (see Figures 1 and 6, as well as col. 6, lines 47-59, for example), and a plurality of tool clamp devices 66 are provided so as to be mounted along and about the circumference of the disk 27.  See Figures 1, 9, and col. 11, lines 
Additionally, it is noted that the tool spindle 14 has (at an end thereof) a tool-receiving socket 171 for releasably receiving a tool holder 28 and tool bit 15 (Figures 2, 12, 22, and col. 17, lines 10-22, for example.  Within the spindle 14, there is a rod 176 that is connected to a connecting rod 179.  Additionally, there is a sleeve 174 having a tapered portion 173.  Additionally, a plurality of balls 175 are provided.  A Belleville spring 180 biases the rods 176 and 179 towards the right re Figure 22 to a position at which the balls 175 and tapered portion 173 interact so that the balls 175 clamp the shank of the tool holder 28.  When hydraulic actuator 177 (disposed at the rear of the spindle 14) is actuated so as to displace the piston 178 towards the left re Figure 22, the piston 178 pushes rod 176 (and rod 179) towards the left, towards socket 171, which causes the balls 175 and tapered portion 173 to interact in a way such that the 
Relating such to the present claim language, it is noted that Tomita et al. teaches a tool changing system for use with a “robotically operated tool” (i.e., numerically controlled tool spindle 14; see col. 20, lines 59-68, for example).  The “tool” 14 includes a rod 14 with an open end 171 that receives a tool bit 28.  
The tool changing system includes a tool mount adapter that includes a housing, such as, for example, 174.  A “first piston” (including rod 176, rod 179, and piston 178) is movably connected to the housing 174.  See Figure 22 and col. 17, lines 10-64, for example.  The housing 174 has a first cavity therein (in which cavity the portion of 176 that supports balls 175 is provided; see Figure 22 and col. 17, lines 24-35, for example).  
Additionally, Tomita et al. teaches a “tool holder” (magazine 22 and frame 23 therefor; Figures 9, 6) that includes a body 23.  A second piston 97 is movably mounted to the body 23 (see Figure 9 and col. 11, line 48 through col. 12, line 51, for example).
	However, Tomita et al. does not teach a “channel that extends through the first piston” (176+179+178) and that “is sized to receive the rod” 14, the “channel comprising a tapered section with a tapered width that extends along the rod” 14, as set forth in independent claim 1.  Note that the tapered portion 173 of sleeve 174 is not a tapered section that is of any channel that extends through the first piston 176+179+178.  Note also that the rod that has an open end that receives a tool bit is rod 14 (with open end 171 for receiving tool holder/bit 28), and that there is no channel that extends through first piston 176+179+178 and that is sized in any way to be capable of receiving rod 14.  
claim 6, Tomita et al. does not teach “an annular tool mount adapter with an open interior that receives the rod, the tool mount adapter comprising:  …a first piston movably connected to the housing, the first piston comprising…a channel that extends through the body and is sized to receive the rod, the channel comprising a tapered section with a tapered width”.  Similarly regarding independent claim 25, Tomita et al. does not teach “a tool mount adapter comprising…a first piston movably connected to the housing; …a channel that extends through the first piston and is sized to receive the rod, the channel comprising a tapered section with a tapered width that extends along the rod”.  
	Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Tomita et al., and thus, for at least the foregoing reasoning, Tomita et al. does not render obvious the present invention as set forth in independent claims 1, 6, and 25.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 6, and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
February 8, 2022